DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 05/10/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  No copy of the AE 2015/0179616 A1 document has been filed. The information referred to therein has not been considered.

Claim Objections
Claim 9 is objected to because of the following informalities:  “portion” in line 1 requires correction for grammar, such as changing “portion” to “a portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the conductive pin" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the conductive pin” has been interpreted to mean “the conductive feature.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 10, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2013/0015544).
In reference to claim 1, Han et al. (US 2013/0015544), hereafter “Han,” discloses a chip package, with reference to Figure 11(f), included herein below, comprising: a semiconductor die 20 having a conductive element; an antenna element 40 over the semiconductor die, paragraph 55; a first conductive feature 50 electrically connecting the conductive element of the semiconductor die and the antenna element, paragraph 60; a protective layer 30 surrounding the first conductive feature; and a second conductive feature 70 over the first conductive feature, wherein a portion of the second conductive feature is between the first conductive feature and the protective layer, paragraph 107.

    PNG
    media_image1.png
    201
    449
    media_image1.png
    Greyscale

In reference to claim 3, Han discloses the protective layer 30 is over the semiconductor die 20, Figure 11.
In reference to claim 4, Han discloses the antenna element 40 is over the protective layer 30, Figure 11.
In reference to claim 10, Han discloses a solder element in direct contact with a bottom surface of the first conductive feature, paragraph 94.
In reference to claim 16, Han discloses a chip package, with reference to Figure 11(f), comprising: a semiconductor die 20 having a conductive element; an antenna element 40 over the semiconductor die, paragraph 55; a conductive feature 50 electrically connecting the conductive element of the semiconductor die and the antenna element; and a protective layer 30 surrounding the conductive pin, paragraph 60, wherein a bottom surface of the conductive feature is lower than a top surface of the protective layer and higher than a bottom surface of the semiconductor die, paragraph 107.
In reference to claim 20, Han discloses a solder element in direct contact with a bottom surface of the first conductive feature, paragraph 94.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2013/0015544).
In reference to claim 5, the embodiment of Figure 11 of Han does not disclose a second semiconductor die covered by the protective layer.
Han teaches in the embodiment of Figure 6, a second semiconductor die 21 covered by the protective layer 30, paragraphs 73 and 74. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a second semiconductor die to be covered by the protective layer. One would have been motivated to do so in order to provide additional functionality within the device, paragraph 75.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2013/0015544) in view of Liao et al. (US 2012/0062439).
In reference to claim 6, Han does not disclose a shielding element between the semiconductor die and the antenna element.
Liao et al. (US 2012/0062439) hereafter “Liao,” discloses a chip package including teaching a shielding element, 130 in Figure 1, between the semiconductor die 112a and the antenna element 150, paragraph 34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a shielding element to be between the semiconductor die and the antenna element. One would have been motivated to do so in order to prevent electromagnetic interference from reaching the device, paragraph 38.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2013/0015544) in view of Liao et al. (US 2012/0062439) as applied to claim 6 above and further in view of Arnold et al. (US 2014/0028518).
In reference to claim 7, Han in view of Liao does not discloses the shielding element is electrically isolated from the antenna element.
Arnold et al. (US 2014/0028518) discloses a semiconductor device package including teaching a shielding element is electrically isolated from conductive elements, paragraph 71. It would have been obvious to one of ordinary skill in the art before the effective filing date of the
invention for the shielding element to be electrically isolated from the conductive element. One
would have been motivated to do so in order to prevent shorts between signal lines, paragraph
53.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2013/0015544) in view of Ben-Bassat (US 2011/0062336).
In reference to claim 8, Han does not disclose the antenna element is configured to receive or transmit an electromagnetic signal having a wavelength, and the protective layer has a thickness that is in a range from about 0.01 times the wavelength to about 0.25 times the wavelength.
Ben-Bassat (US 2011/0062336) discloses a chip device with an antenna including teaching the antenna element is configured to receive or transmit an electromagnetic signal having a wavelength, and the protective layer has a thickness that is in a range from about 0.01 times the wavelength to about 0.25 times the wavelength, paragraph 160. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the antenna element to be configured to receive or transmit an electromagnetic signal having a wavelength, and the protective layer to have a thickness that is in a range from about 0.01 times the wavelength to about 0.25 times the wavelength. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case configuring the insulator thickness to enhance the gain of the antenna, paragraph 160.

Allowable Subject Matter
Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claim 11, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding a portion of the antenna element between the conductive feature and the protective layer; in combination with the other recited limitations.  Claims 12-15 depend on claim 11.

Claims 2, 9, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 would be allowable because the prior art of record fails to teach or fairly suggest compositions of the second conductive feature and the antenna element are the same; in combination with the other recited limitations in the base claim.
Claim 9 would be allowable because the prior art of record fails to teach or fairly suggest [a] portion of the antenna element extends into the protective layer and surround[s] an upper portion of the first conductive feature; in combination with the other recited limitations in the base claim.

Claims 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897